Order entered October 18, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00781-CV

     IN RE ANDREW PHILLIP KIRK AND ROBYN LUCILLE CURTIS, Relators

                Original Proceeding from the 160th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-04698

                                          ORDER
                 Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Based on the Court’s opinion of this date, we GRANT relators’ motion to withdraw their

petition for writ of mandamus and DISMISS this proceeding.

                                                    /s/   BILL WHITEHILL
                                                          JUSTICE